DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites:
16.  A method for producing a filter fabric for a bag filter, the method comprising: laminating a nonwoven fabric A comprising short fibers a having a single-fiber fineness of 0.3 to 0.9 dtex, a base fabric, and a nonwoven fabric B comprising short fibers b having a single-fiber fineness of 0.3 to 4.0 dtex in this order; and then subjecting the laminate to needle punching and then calendering to produce a filter fabric for a bag filter, wherein the filter fabric for a bag filter is the filter fabric for a bag filter according to claim 1.

Claim 16 is indefinite because it is unclear if the “nonwoven fabric A,” the base fabric” and the “nonwoven fabric B” are the same or different as those described in claim 1.  
To overcome this rejection, claim 16 could be rewritten as:
16.  A method for producing the [[a]] filter fabric for a bag filter of claim 1, the nonwoven fabric A the base fabric, and [[a]] the nonwoven fabric B the filter fabric for a bag filter

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4194668 B2 (“JP-668”)1 in view of in view of Dahringer et al., US 5,726,107, Kohli et al., US 2011/0011043 A1, Bean et al., US 2003/0082979 A1, Tanaka, US 2018/0028953, Little et al., US 2012/0234748 A1 and Ito et al., US 2010/0180558 A1.
Regarding claims 1 and 16: 
First Interpretation of JP-688
JP-668 discloses a filter cloth (corresponding to the claimed “filter fabric”).  JP-668 abstract.  The filter cloth comprises a base cloth (the “base fabric”) and a felt.  Id.  The felt comprises “web layers comprising fine short fibers” and “web layers comprising thick short fibers.”  Id.  The reference is interpreted such that the “web layers comprising fine short fibers” are provided on the upstream, collecting surface of the base fabric, with the “web layers of thick short fibers” being provided on the other surface of the base fabric.  Id. at [0011].  The Examiner interprets the reference in this manner because [0011] states that the collecting surface of the base fabric “is composed of fine short fiber web layers” with thick or short fiber web being “on the side opposite.”  Id.  
With this interpretation, the “web layers comprising fine short fibers” corresponds to the “nonwoven fabric A.”  The “web layers comprising thick short fibers” corresponds to the “nonwoven fabric B.”  The layers are laminated together, with the base fabric being between the “web layers comprising fine short fibers” and the “web layers comprising thick short fibers.”  JP-668 abstract, [0011].  The combined material is then exposed to “punching.”  Id. at [0011].  A person of ordinary skill in the art would understand that “punching” refers to needle-punching.  The combined material is then subjected to calendaring. Id. at [0013].
The “web layers comprising fine short fibers” have fine short fibers, which correspond to the “short fibers a.”  JP-668 abstract.  The fine short fibers have a fineness of 0.5 to 1.5 denier (0.56 to 1.67 dtex).  Id.  This range of 0.56 to 1.67 dtex overlaps with the claimed range of 0.3 to 0.9 dtex, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The “web layers comprising thick short fibers” also comprises short fibers, which correspond to the “short fibers b.”  JP-668 abstract.  These short fibers have a fineness of 2.0 to 5.0 denier (2.22 to 5.55 dtex).  Id.  This range of 2.22 to 5.55 dtex overlaps with the claimed range of 0.3 to 4.0 dtex, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The “web layers comprising fine short fibers” and the “web layers comprising thick short fibers” are each nonwoven, because they are felt, which is a needle-punched nonwoven fabric.  JP-668 [0002].
The “web layers comprising fine short fibers” are provided on the collection side.  JP-668 [0011].
All fibers forming the filter can be meta-type aramid fibers.  JP-668 [0006].  
The fine short fibers and the thick short fibers have a length of 38 to 72 mm.  JP-668 [0008].  This is within the claimed range of 20 to 80 mm.



Second Interpretation of JP-668
JP-668 can also be interpreted so that the felt is a filter material that is attached to the base cloth.  In this interpretation, the felt corresponds to the “filter fabric for a bag filter.”  
The “web layers comprising short fine fibers” are provided on the upstream side of the filter cloth.  JP-668 abstract.
As such, the upstream-most layer of the “web layers comprising short fine fibers” corresponds to the “nonwoven fabric A.”  JP-668 abstract.  The next layer of the “web layers comprising short fiber fibers” corresponds to the “base fabric.”  Id.  The layer of “web layers comprising thick short fibers” adjacent to the base fabric is the “nonwoven fabric B.”  Id.
These layers are laminated together in this order.  JP-668 [0011].  The combined material is then exposed to needle-punching.  Id.  The combined material is then calendared.  Id. at [0013].
The “web layers comprising fine short fibers” have fine short fibers.  As such, the fibers in the upstream-most fine short fiber web layer correspond to the “short fibers a.”  JP-668 abstract.  The fine short fibers have a fineness of 0.5 to 1.5 denier (0.56 to 1.67 dtex).  Id.  This range of 0.56 to 1.67 dtex overlaps with the claimed range of 0.3 to 0.9 dtex, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The “web layers comprising thick short fibers” also comprises short fibers.  JP-668 abstract.  Therefore, the fibers in the layer of thick short fibers adjacent to the base fabric corresponds to the “short fibers b.”  Id.  These short fibers have a fineness of 2.0 to 5.0 denier (2.22 to 5.55 dtex).  Id.  This range of 2.22 to 5.55 dtex overlaps with the claimed range of 0.3 to 4.0 dtex, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The “fine short fiber web layers” and the “web layers comprising thick short fibers” are each nonwoven, because they are felt, which is a needle-punched nonwoven fabric.  JP-668 [0002].
The “web layers comprising fine short fibers” are provided on the collection side.  JP-668 [0011].
All fibers forming the filter can be meta-type aramid fibers.  JP-668 [0006].  
The Variables Listed in Claim 1 Are Obvious Under Either Interpretation
Regarding the “weight per unit area limitation”—JP-668 is interpreted so that one of the thick short fiber web layers has a weight of 150 to 400 gsm, because [0010] says “one thick short fiber web layers consisting of the weight, from the viewpoint of the strength of the felt layer obtd. 150–400 g/m2.”  JP-668 [0010].  Therefore, at least for the second interpretation of JP-668, the reference establishes a prima facie case of obviousness over the claim.  See MPEP 2144.05(I).  Additionally, for the first interpretation, it would have been obvious for the weight of the “web layers comprising thick short fibers” to have a basis weight between 150 to 400 gsm, because of the teaching in [0010].
JP-668 does not explicitly disclose the tensile strength or elongation of the fine short fibers or the thick short fibers. Therefore, the reference does not provide enough information to teach the fine short fibers and the thick short fibers having a tensile strength of 2.2 cN/dtex or more, or an elongation of 25% or more.
But Dahringer teaches that the tear strength of fiber used to manufacture filter media can be adjusted, depending on the particular application.  Dahringer col. 4, l. 66–col. 5, l. 8.  Conventional textile materials used for dust filtration have strengths between 30 to 60 cN/tex.  Id.  Additionally, the elongation of a fiber can be adjusted, with normal textile materials used for dust filtration requiring an elongation of about 20 to 40%.  Id. at col. 5, ll. 10–22.  
Therefore, in JP-668, it would have been obvious to use routine optimization to determine the desired tensile strength and elongation for fibers, depending on the required strength of filter material.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed values of a tensile strength of at least 2.2 cN/dtex and an elongation of 25% or more, because Dahringer teaches that a conventional textile materials used for dust filtration have a tensile strength of 30 to 60 cN/tex, and an elongation of 20 to 40%.  
JP-668 also fails to disclose the fine short fibers and the thick short fibers being crimped.  Therefore, the reference fails to teach the short fibers a and the short fibers b having 6 to 30 crimps/2.54 cm.
But the fine short fibers and the thick short fibers are staple fibers as they are cut to a certain length (38 to 72 mm).  Id. at [0008].  The fine short fibers and thick short fibers are manufactured from an aramid material.  Id.  The fine short fibers are 0.5 to 1.5 denier and the thick short fibers are 2.0 to 5.0 denier.  Id. at abstract.  The filter cloth is used to filter gases in severe environments.  Id. at [0012]. 
Kohli discloses a filter felt used to filter high temperature gases.  Kohli [0014].  The felt comprises a blend of 2 denier and 1.5 denier aramid staple fibers.  Id. at [0012], [0030].  Both kinds of staple fibers have a length of 76 mm.  Id. at [0030].  The aramid staple fibers are crimped with a crimp frequency of 7 to 14 crimps per inch, which converts to 7 to 14 crimps per 2.54 cm.  Id. at [0012].  
It would have been obvious for the aramid fibers within the web comprising fine short fibers and the web comprising thick short fibers to be crimped with a frequency of 7 to 14 crimps per 2.54 cm, because it is conventional for aramid fibers provided within a felt material used to filter gases in extreme environments to be crimped in this manner, in view of Kohli.  Note that the aramid fibers in Kohli and the aramid fibers in JP-668 have similar structural properties.  This is because the aramid fibers in JP-668 have are 0.5 to 1.5 and 2.0 to 5.0 denier fibers with a length of 38 to 72 mm, while the fibers in Kohli are 2 denier and 1.5 denier fibers with a length of 76 mm.  See JP-668 abstract; Kohli [0030].  The prior art range of 7 to 14 crimps per 2.54 cm is within the claimed range of 6 to 30 crimps/2.54 cm.
JP-668 also fails to disclose the crimp degree of the fine short fibers and the thick short fibers.  Therefore, the prior art fails to disclose that the fibers have a crimp degree in the range of 8 to 40%.
However, Bean teaches that the degree of crimping is a result effective variable because it affects the tightness or spacing of fibers in the filter material.  Bean [0040].  Additionally, Tanaka teaches that the fibers in a filter material can have a crimp degree of 20%.  Tanaka [0117].
Therefore, it would have been obvious to use routine experimentation to determine the optimal crimp degree of the fibers in JP-668’s material, to provide the desired tightness of the material.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed range of a crimp degree of 8 to 40%, because Tanaka teaches that fibers in a filter material can have a crimp degree of 20%.  Tanaka [0117].
JP-668 also fails to disclose the porosity, breathability or pore size of the filter cloth or the felt.  Therefore, the reference fails to provide enough information to teach either material having a porosity ranging from 75 to 90%, a breathability ranging from 50 to 10 cm3/cm2-sec, or a pore size ranging from 7 to 17 µm.
But Little discloses that the porosity, permeability and pore size of a filter material can be selected depending on the desired filter characteristics of the material.  See Little [0030].  As such, it would have been obvious to use routine experimentation to determine the optimal porosity, permeability and pore size of the filter cloth or of the felt in JP-668, depending on the desired filtering characteristics of these materials.  See MPEP 2144.05(II).  
JP-668 also fails to teach the tensile strength of the filter cloth or of the felt.  Therefore, the reference fails to disclose that either material has a tensile strength of 600 N/5 cm or more both in the MD direction and the CD direction.
However, JP-668 teaches that the filter material is sufficiently strong so that it can be beaten during a cleaning process.  JP-668 [0001].  The reference, however, fails to disclose the exact tensile strength for the filter material.  But a person of ordinary skill in the art would understand that the filter material would need to be sufficiently strong to undergo the cleaning process without tearing.  Therefore, it would have been obvious to use routine experimentation to determine the optimal tensile strength of the filter material, depending on the required strength for the filter to be cleaned without breaking.  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of a tensile strength of 600 N/5Cm or more in both the MD direction and the CD direction, because Ito teaches that a similar filter bag material can have a tensile strength of 660 N/5cm in the vertical and horizontal direction.  Ito [0067], [0075], Table 1.
JP-688 further differs from claim 1 because it fails to disclose that the filter cloth or the felt exhibits the claimed properties after 5,000 abrasion cycles in accordance with a Martindale abrasion test, as required by the claim.  
But “[w]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”  MPEP 2112.01(I).
Here, because the materials described in JP-668 has substantially the same structure as the filter fabric described in claim 1, the material in JP-668 is presumed to exhibit the same properties as the filter fabric, including the properties described in claim 1.
Additionally, the filter materials described in JP-668 is intended to be strong, because it is subjected to beating process when it is cleaned.  JP-668 [0002].  Therefore, it would have been obvious for the materials described in JP-668 to exhibit the properties described in claim 1, because the material of JP-668 is intended to be strong and resilient.
Response to Arguments
The Applicant argues that it would not have been obvious to modify the filter material in JP-668 so that the aramid fibers have 6 to 30 crimps/2.54 cm, in view of the Ito reference, asserting that [0077] of the Ito reference describes a Comparative Example which suffers from clogging.  See Applicant Rem. filed Apr. 29, 2022 (“Applicant Rem.”) 6.
The Examiner has updated the rejection to rely on the Kohli reference as providing motivation to modify JP-668 so that the aramid fibers have crimping within the claimed range.  Therefore, the Applicant’s arguments are moot.
The Applicant further argues that the present invention has a specific advantage of providing a filter fabric with excellent collection performance and low pressure drop, while being resistant to a decrease in dust collection performance.  See Applicant Rem. 7.  The Applicant argues that the superior results would not have been expected, and therefore it is argued that the claimed invention is non-obvious.  Id.
The Examiner respectfully disagrees.  To establish non-obviousness due to unexpected results that are produced by claimed numerical ranges, there must be a showing that the results are unexpected.  See MPEP 716.02.  There must also be a nexus between the claimed numerical ranges and the unexpected result.  See MPEP 716.02(d).
Here, there is no evidence that the improved performance would have been unexpected.  There also is no showing that the alleged improved performance results from the claimed numerical values.  Therefore, the Applicant’s arguments are unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0105124 A1, which discloses a 100 percent meta-aramid felt comprising two meta aramid bats that are positioned on either side of a woven scrim ([0021]).  The felt differs from claim 1 because the aramid fibers in both bats have a linear density of 2.2 dtex.  Id.  Therefore, the reference does not appear to teach a filter fabric comprising short fibers a with a fineness of 0.3 to 0.9 dtex, where all of the fibers of the fabric are meta-type aramid fibers.  
Note that in US 2008/0105124 A1, the 100 percent meta-aramid felt has a tensile strength of 70.5 lbs/inch and an elongation of 54%, while another felt containing 67/33% aramid/acrylic fibers has a tensile strength of 73 lbs/inch and an elongation of 65% ([0022], Table 2).  The felts are used to filter hot gases.  Id. at [0002].  Therefore, it would have been obvious for the web layer comprising fine short fibers and the web layer comprising thick short fibers in JP-668 to have a tensile strength of 70.5 or 73 lbs/inch and an elongation of 54% or 65%, because similar felt materials have these properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 JP-668 is in the record as the 6-page Foreign Reference dated Nov. 08, 2021.